Date of Appointment for Purposes of Calculating the Term of
an Interim United States Attorney
The appointm ent date o f an interim U nited States A ttorney appointed by the A ttorney G eneral is
established by the A ttorney G eneral’s intent, and here the form of order used by the Attorney
General expressly states her intent — that the appointm ent is m ade upon satisfaction o f the condi­
tions that the office is vacant and that the designee has taken the oath o f office.
M a rc h 16, 2 0 0 0

M e m o r a n d u m O p in io n f o r t h e D e p u t y A t t o r n e y G e n e r a l

In a memorandum dated March 10, 2000, we concluded that the 120-day period
of service provided in 28 U.S.C. § 546(c)(2) (1994) for an interim United States
Attorney appointed by the Attorney General is calculated from the date of the
appointment, rather than from the date of the vacancy. See Starting Date fo r Cal­
culating the Term o f an Interim United States Attorney, 24 Op. O.L.C. 31 (2000).
The form of order typically used by the Attorney General to appoint an interim
United States Attorney provides: “ This order shall ‘be effective’ once the office
is vacant and the oath of office has been taken.” See, e.g., A.G. Order No. 22912000 (Mar. 6, 2000). You have now asked whether, under this form of order,
the 120 days is calculated from the date the Attorney General signs the order
or from the date the designee takes the oath of office. We have concluded that
the date of the appointment is established by the Attorney General’s intent. Here,
the Attorney General’s intent is expressly stated in the order: the appointment
is made upon satisfaction of the conditions that the office is vacant and the des­
ignee has taken the oath of office.
Although the appointment of an interim United States Attorney is typically done
through the issuance of an Attorney General order, the order itself is not the
appointment; instead, the order is conclusive evidence of that appointment. Cf.
United States v. Le Baron, 60 U.S. (19 How.) 73, 78 (1856); Marbury v. Madison,
5 U.S. (1 Cranch) 137, 155-56 (1803). The determinative issue is the Attorney
General’s intent regarding the date of the appointment. As a result, the date of
the appointment will not always be the same as the date on which the order is
signed.
In the absence of evidence of a contrary intent, an appointment is made on
the date that the instrument evidencing that appointment is signed. See, e.g.,
Memorandum for Fred F. Fielding, Counsel to the President, from Ralph W. Tarr,
Deputy Assistant Attorney General, Office of Legal Counsel, Re: Appointment
o f New M embers to the International Trade Commission 7 (Mar. 22, 1984). Here,
however, the instrument evidencing the appointment (the Attorney General order)
clearly expresses a different intent. Accordingly, when an order o f this form is
used, the appointment does not occur, and the 120-day period provided for in
45

Opinions o f the Office o f Legal Counsel in Volume 24

§ 546(c)(2) does not begin, until the date on which the conditions of the order
are met, i.e., the office is vacant and the designee has taken the oath of office.1
RANDOLPH D. MOSS
Acting Assistant Attorney General
Office o f Legal Counsel

J A third, possible position would be that— regardless of the Attorney General’s intent— the appointment is
synonymous with the complete investiture o f the office, and therefore the date of the appointment is the date on
which the interim United States Attorney takes office Precedent has long established, however, that the appointment
and the taking o f the office are tw o separate m atters that do not necessarily coincide See, e .g , Le Baron, 60 U S
at 78

46